Citation Nr: 0840594	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-39 119A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for a bipolar 
disorder, rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The veteran had active military service from September 1974 
to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania. 

The veteran was previously service connected for 
schizophrenia; however, after the veteran filed a notice of 
disagreement with the 2004 decision and complained that he 
was not schizophrenic, the Cleveland RO chose to re-
characterize the service-connected psychiatric disability as 
a bipolar disorder.  In keeping with the RO's 
characterization of the issue on appeal, the Board has also 
described the disability as a bipolar disorder.


FINDINGS OF FACT

1.  The veteran's bipolar disorder is evidenced by 
occupational and social impairment with reduced reliability 
and productivity due to flattened affect, impaired judgment, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  The veteran's service-connected bipolar disorder does not 
preclude substantially gainful employment; the evidence does 
not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a bipolar 
disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9432 (2008).

2.  The criteria for an award of TDIU have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit or ask VA to obtain 
that is relevant to establishing entitlement to increased 
compensation.  Id. 

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 
2004, before the AOJ's initial adjudication of the claims.  

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  Additionally, while the notification did 
not include the criteria for assigning an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
Vazquez-Flores, supra, at 47, because the veteran's claims 
will be denied, this question is not now before the Board.  

The Board notes that the notification did not include notice 
to the veteran that, to substantiate a claim, he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating the effect that worsening of his condition has 
on his daily life.  The Board notes, however, that during VA 
examinations conducted in June 2004 and March 2007, the 
effects of the veteran's bipolar disorder on his life's daily 
activities were addressed.  In sum, as regards VA's duty to 
notify, while a specifically prepared letter satisfying the 
Vazquez-Flores requirements was not provided, during the 
course of the administrative process the veteran was afforded 
the information necessary such that he is not now adversely 
affected by any defective pre-decisional notice error.  (The 
RO provided a statement of the case (SOC) and three 
supplemental statements of the case (SSOC) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the diagnostic criteria for 
rating his disability.)

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.

Background

A VA psychiatry note dated in February 2004 indicates that 
the veteran felt stable.  The veteran reported that he had 
been unable to get a job, and that he did not feel up to 
holding a job.  He reported that his sleep was impaired to a 
degree, but he did not feel that he wanted anything for it.  
His mood was euthymic.  He had no delusions, or suicidal or 
homicidal ideas.  The veteran was told to contact his 
representative for his belief that he needed more money to 
live on, and his belief that he would not get a job as long 
as prospective employers knew of his mental illness.

A private medical record dated in April 2004 indicates that 
the veteran was casually dressed.  He was cooperative, his 
mood was depressed, and his affect was congruent.  He had 
humor evident at times.  Significant problems with long- and 
short-term memory were noted.  There was no indication of a 
thought disorder, and no indication of psychosis.  His 
insight and judgment were unimpaired.  He had no suicidal or 
homicidal ideation or plan.  His GAF (Global Assessment of 
Functioning) score, in accordance with the Diagnostic and 
Statistical Manual of Mental Disorders - Fourth Edition (DSM-
IV), was found to be 50.  The highest GAF score in the 
previous year was noted to be 55.

The veteran was afforded a VA examination in June 2004.  The 
examiner reviewed the veteran's claims file.  The veteran 
reported that he generally lived alone.  He reported that he 
had some family close by, but he did not seem to have a very 
close relationship with his family.  He reported that his 
present medications were working just fine.  He admitted to 
drinking alcohol, about a 12-pack a day or more, but a 
minimum of a 12-pack a day.  He reported that his sister was 
his closest relative and that he had two grown children, but 
that he did not have a close relationship with them.  He 
thought that the reason why he did not have a close 
relationship with his children was because he drank so much.  
The veteran admitted that he was an alcoholic.  He reported 
that he drank so much that he did not have money to pay the 
rent, and frequently had to obtain food from charity.  The 
veteran reported that he felt he was barely able to live on 
his compensation.  He did not want to look into the fact that 
he had been drinking a lot, which resulted in not having 
enough food to eat.  His past history was significant for 
alcohol dependence, cocaine dependence, and marijuana 
dependence.  However, he denied any drug use at that time, 
but did state that he was unable to give up alcohol use.

The veteran reported that he had not worked for a long time, 
partially because he was on total disability because of 
manic-depressive illness, and then he also received his 
service compensation.  He reported that he had been working 
for a friend doing various odd jobs to help supplement his 
reduced service compensation.  He reported that he did not 
work outside home, but helped a lifetime friend with odd jobs 
such as building a barn, mowing, etc.  He reported that the 
money he received was mostly used for alcohol besides 
groceries.  He alluded to the fact that he sometimes did not 
take his medications when he was drinking heavily.  He 
reported that his mother was diagnosed as manic depressive, 
and he thought that his daughter might also be manic 
depressive.

The examiner opined that the veteran seemed capable of 
maintaining a job, but the veteran reported that because of 
his mental illness, it was hard to find a job.  The veteran 
reported that he was precluded from getting a job when 
employers found out that he had a mental illness.  The 
examiner opined that the veteran's inability to get a job was 
more because he did not feel like holding a job, was not able 
to keep up with showing up on time, and did not feel like 
taking orders from authority figures.  He further opined that 
the veteran's inability to hold a job had little to do with 
his mental illness, and more to do with his alcoholism.  The 
examiner opined that the veteran seemed to use mental illness 
as an excuse for not going out to look for a job.  Instead, 
the veteran reported that as long as prospective employers 
knew of his mental illness, he would not be able to get a 
job.  The examiner also opined that although the veteran had 
been diagnosed with schizophrenia in the past and with 
bipolar disorder, he failed to show any symptoms to support 
either diagnosis, which made the examiner wonder if alcohol 
dependence was the primary diagnosis, which can produce 
symptoms of bipolar disorder after excessive alcohol use.
On mental status examination, the veteran was oriented to 
time, place, person, and event.  His speech was normal in 
rate, rhythm, and volume.  He had no problems getting his 
point across, and no problems in being able to keep up with 
conversation at normal speed.  His moods were assessed as 
euthymic at that time.  His affect was reactive, and his mood 
was congruent.  His thought processes were clear, coherent, 
and goal-oriented without any delusional themes.  He denied 
auditory and visual hallucinations, except when he was 
drinking, but stated that one of his medications seemed to 
control auditory hallucinations very well.  He was very calm 
and cooperative with his interview, and did not show any 
irritability and inappropriate behaviors, which support a 
diagnosis of a bipolar disorder.  He was able to answer 
appropriately to questions asked in depth, and with an 
accurate recall of all historical details.  His memory 
function testing was intact for immediate short-term and 
long-term recall of events.  He denied suicidal or homicidal 
ideations or plans, and denied any in the past.  He was able 
to take care of himself, and take care of his daily needs.  
He denied ever having panic attacks or anxiety attacks.  He 
denied feeling depressed or elated.  He reported that he felt 
like he was on an even keel with his medications.  He denied 
any legal problems or any problems with impulse control, and 
anger management.  He reported that his sleep was impaired, 
and was mostly broken sleep.  The examiner noted that his 
sleep impairment could be secondary to alcohol use every 
night, which is known to disturb sleep patterns despite 
medication.  He had a good insight into his problems; 
however, his judgment was impaired.  He seemed to be able to 
take care of himself with no assistance.  No diagnostic tests 
were recommended.

The examiner opined that the veteran's alcohol use did not 
seem to be connected to his primary mental health illness.  
Rather, alcohol use was an independent problem, and was not 
particularly aggravated by his primary mental health 
disorder.  Alcohol use could aggravate his mental illness, 
and the veteran was aware of that link.  In reviewing the 
veteran's records, the examiner noted that it seemed like he 
had had severe problems with alcohol and drug use; and at 
that time, it was the alcohol dependence that seemed to be a 
problem.  The examiner opined that the veteran's ability to 
perform day-to-day activities seemed to be more affected by 
alcohol dependence rather than mental illness.  He noted that 
the veteran had not worked outside home for a long time, and 
that it was hard to assess how the veteran would function in 
a structured work setting at that time.  The veteran did seem 
to do odd jobs for different people for money; and most of 
the time, he was working alone and he seemed to do okay when 
he was by himself without any pressure of time or a deadline 
to meet.  On mental status examination, his concentration and 
memory functions were normal.  He was able to accept 
direction, and was able to sit through the hour-long 
interview without getting fidgety or wanting to leave.  His 
current GAF score was 60, and record review indicated that it 
had been about 55 in the previous year. 

A VA medical record dated in June 2004 reveals that the 
veteran reported that he was doing fine.  He denied having 
any problems, audiovisual hallucinations, manic symptoms, or 
feelings of depression.  He said that his medication was 
useful because he felt manic, and he slept better.  He 
admitted to using occasional marijuana.  He was fairly 
groomed, and casually dressed.  During the interview, he was 
calm, cooperative, and related well.  He made good eye 
contact.  His face expression was serious, and his mood was 
euthymic with constricted affect.  His thought was goal-
directed and relevant.  He had no delusional ideas.  He 
denied any suicidal or homicidal ideas.

A VA psychiatry note dated in November 2004 indicates that 
the veteran reported that he was doing fine.  He denied 
having any problems--audiovisual hallucinations, manic 
symptoms, or feeling depressed.  He reported that his 
medication was useful because he slept better, and did not 
feel manic.  He denied smoking marijuana.  He was well 
groomed, and casually dressed.  He was calm, cooperative, and 
related well.  He made good eye contact.  His face expression 
was serious, and his mood was euthymic with constricted 
affect.  His thought was goal-directed and relevant.  He had 
no delusional ideas, and denied suicidal or homicidal ideas.

A VA psychiatry note dated in May 2005 shows that the veteran 
reported that he was doing fine.  He denied any audiovisual 
hallucinations, manic symptoms, or feeling depressed.  He was 
well groomed, and casually dressed.  During the interview, he 
was calm, cooperative, and related well.  He made good eye 
contact, and was in good spirit, smiling and joking.  His 
mood was euthymic with expansive affect.  His thought was 
goal-directed and relevant.  He had no delusional, suicidal, 
or homicidal ideas.  

A VA psychiatry note dated in November 2005 reveals that the 
veteran reported that he was doing fine.  He denied any 
audiovisual hallucinations, manic symptoms, feeling 
depressed, or use of drugs.  He was well groomed, and 
casually dressed.  During the interview, he was calm, 
cooperative, and related well.  He made good eye contact, and 
was in good spirit, smiling.  His mood was euthymic with 
appropriated affect.  His thought was goal-directed and 
relevant.  He had no delusional, suicidal, or homicidal 
ideas.  

A VA psychiatry note dated in May 2006 indicates that the 
veteran reported that he was doing fine.  No problems were 
reported.  He reported that his medications were useful 
because he slept better, was calmer, and did not have raising 
thoughts.  He denied any audiovisual hallucinations, manic 
symptoms, feeling depressed, or use of drugs or alcohol.  He 
was well groomed, and casually dressed.  During the 
interview, he was calm, cooperative, and related well.  He 
made good eye contact, and was in good spirit, smiling.  His 
mood was euthymic with appropriated affect.  His thought was 
goal-directed and relevant.  He had no delusional, suicidal, 
or homicidal ideas.  

The veteran submitted a lay statement from his County Veteran 
Service Officer dated in September 2006.  The representative 
argued that the veteran had not been able to work since his 
discharge from active duty, and that his occupational 
impairment was extremely damaged.  She opined that she did 
not know of any occupation that the veteran could handle.  
She reported that the veteran was socially impaired.  She 
reported that he had no relationships with any of his family 
members, and no friendships.  She also reported that veteran 
referred to her as his best and only friend.  His impulse 
control was reported to be horrible.  She reported an 
incident where the veteran had a confrontation with two 
public bus drivers on several occasions, including one where 
he was so irritable that he became violent, and was kicked 
off the bus.  As a result of that incident, the veteran 
reportedly went to court, and was told that he could no 
longer use the public buses.  His judgment, thinking, and 
mood were reported to be very clouded.  The veteran was 
reported to have regular panic attacks.  She indicated that 
she had seen the veteran have panic attacks on multiple 
occasions in her office.  The veteran was reported to be very 
sad and depressed.  His thoughts were reported to be very 
obscure and illogical.  The veteran reportedly spoke of 
suicide on several occasions.  

A VA psychiatry note dated in March 2007 indicates that the 
veteran became irritable during the appointment.  When asked 
to calm down, he retorted that he was calm, and then left the 
office, terminating the appointment.  He was groomed.  His 
responses were relevant and coherent for the most part.  His 
speech had normal rate and tone initially, but then became 
irritable.  His affect was flat, and his mood was mildly 
angry.  His concentration and memory were fair.  His thought 
process was linear and goal-directed for the most part.  
There were no discrete loose associations.

The veteran was afforded another VA examination in March 
2007.  His claims file and medical records were reviewed.  
The veteran reported that he could not obtain any gainful 
employment because he always had difficulty waking up early 
in the morning, and he had an upset stomach almost every day.  
The veteran claimed that he heard voices and that he talked 
with God, which was a good talk.  He did not have paranoid 
ideations, or delusions, where he would be guarded and 
watched.  He reported that he always had poor sleep due to 
stomach cramps, which affected his mood and functioning 
during the daytime.  

He reported being arrested for public intoxication six years 
earlier, but that he had no legal problems for the previous 
year.  The veteran reported that he drank a six-pack a day, 
or until he became highly intoxicated and unable to drink.  
He reported that he had been totally disabled, and had not 
been working for the last 12 months.  The veteran attributed 
his disability due to effects of his bipolar disorder.  He 
reported no marital or familial relationships.  He reported 
having little contact with his daughter.  The veteran 
reported that he had very limited social relationships, with 
his only friend being a service officer in the county.  He 
reported that he did not pursue leisure activities.  The 
veteran informed the examiner about being kicked out of bus 
service after having a confrontation with a bus driver on two 
occasions.  He reported that he cut down on his drinking, and 
that he did not use marijuana or cocaine.  He claimed no 
history of suicide attempt.  The summary of his current 
psychosocial functioning included poor employment record, no 
school achievement, and limited routine responsibilities of 
self-care.  He had no familial functioning.  His physical 
health was fair.  The psychosocial interpersonal relationship 
was opined to be almost non-existent, and he did not have a 
recreational or leisure pursuit.

Mental status examination revealed that he was casually 
dressed.  He talked in rather loud voices, and admitted to 
some regular talks with God.  He showed no significant 
impairment in his thought processes and communication, and he 
maintained adequate eye contact.  He strongly denied suicidal 
and homicidal thoughts, ideation, plans, or intent at that 
time.  He seemed to be able to maintain minimum personal 
hygiene, and he was able to do laundry and clean his house.  
He was well oriented to time, place, and person, including 
the name of the VA hospital.  He did not report memory loss 
or impairment on recent or long-term basis.  He denied any 
obsessive or ritualistic behavior.  His rate and flow of 
speech were in normal range, and were relevant.  He did not 
make an illogical obscure speech pattern at that time.  He 
denied any panic attacks, but admitted to a mild degree of 
depression, and lack of motivation.  He had an impaired 
impulse control problem, as demonstrated by his confrontation 
with the bus driver, who he thought picked on a handicapped 
girl on the bus.  He described severe sleep impairment, and 
that he woke up every hour, sometimes with an upset stomach.

The veteran's GAF score was noted to be 50 for that year, and 
50 overall.  In summarizing the veteran's condition, the 
examiner noted that there was some decline in psychosocial 
status and quality of life since the other VA examination, as 
demonstrated by poor employment records, lack of academic 
achievements, minimum routine responsibility of self care, no 
existent familial functioning, fair physical health, and very 
limited psychosocial interpersonal relations or recreational 
pursuits.  The examiner opined that the veteran should be 
able to maintain some personal hygiene, and psychosocial 
activities with support of medication and therapy.

A VA psychiatry note dated in July 2007 shows that the 
veteran reported giving up alcohol.  He denied mood swings 
altogether.  He was alert and oriented in all spheres.  His 
speech was normal, affect was full, and mood was neutral.  
His thought content was logical and goal-directed.  There was 
no lethality or psychosis.  His insight and judgment were 
intact.  An irritable undercurrent was noted.

A VA psychiatry record dated in October 2007 reveals that the 
veteran reported that he was doing okay.  He denied 
suicidality and homicidality.  His affect was bright, and his 
mood was good, with him joking some.  His speech tone and 
speed were appropriate.  His speech had more frequent 
cursing.  His thoughts were organized, logical, and non-
tangential.  No delusions were expressed.  There was no 
flight of ideas or grandiosity.  His behavior was 
cooperative.  He was alert and oriented.  His concentration 
was adequate. 

Increased Rating 

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Here, the veteran has been diagnosed with bipolar disorder.  
Bipolar disorder is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9432.  Under Diagnostic Code 9432, a 50 
percent evaluation is warranted if the evidence establishes 
there is occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  
38 C.F.R. § 4.130.

Here, the evidence shows that the veteran's disability 
picture more nearly approximates the criteria required for 
the currently assigned 50 percent rating and that a higher 
rating is not warranted.  38 C.F.R. § 4.7.  

The evidence shows that the veteran has occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect, impaired 
judgment, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.

The evidence does not show that the veteran has occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation, 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression; impaired impulse 
control; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; and the inability to establish and maintain 
effective relationships.  

At both VA examinations, the veteran explicitly denied 
suicidal ideation and panic attacks.  All of the outpatient 
treatment records also reflect a denial of suicidal ideation.  
At the March 2007 examination, the veteran denied obsessive 
or ritualistic behavior.  His speech has never been reported 
to be illogical, obscure, or irrelevant.  His personal 
appearance and hygiene were never reported to be neglected.  
The Board acknowledges that the veteran does have an impaired 
impulse control problem, as reported by the March 2007 VA 
examiner.  While the veteran has few relationships, the 
record does not indicate that he has the inability to 
establish and maintain effective relationships.  The Board 
acknowledges the lay statement about the veteran's 
occupational and social impairment and the different symptoms 
that the veteran had.  However, the Board is more persuaded 
by the VA examinations and outpatient treatment notes 
documenting the veteran's symptoms.  In other words, the 
medical record strongly suggests that the difficulties 
experienced by the veteran are best described by the criteria 
for the 50 percent rating.  The evidence does not show that 
the veteran has occupational and social impairment with 
deficiencies in most areas.  

In its analysis, the Board has considered the GAF scores 
assigned to the veteran in the various medical records.  
According to the DSM-IV, a GAF is a scale "reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  A GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  Regardless, the GAF scores 
assigned in a case, like the examiner's assessment of the 
severity of a condition, are not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).  Here, the veteran's GAF scores have ranged 
between 50 and 60.  The most recent GAF score from March 2007 
was 50.  According to the DSM-IV, a GAF score of 41 to 50 is 
indicative of serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A GAF 
score of 51-60 is indicative of moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  The Board finds that the veteran's GAF scores of 
55 and 60 coincide with his stated symptoms.  The Board also 
finds that the veteran's GAF scores of 50 do not coincide 
with his stated symptoms and the consistent symptoms 
documented by the VA.  None of the VA medical records 
document suicidal ideation, severe obsessional rituals, or 
problems such as frequent shoplifting.  The record does not 
show that the veteran has no friends.  Rather, he reported a 
lifetime friend that he did work for, and the county service 
officer as a friend.  The veteran does seem unable to keep a 
job.  However, the Board is persuaded by the June 2004 VA 
examiner's opinion that the veteran's bipolar disorder is not 
why he is unable to keep a job.  In this case, 
notwithstanding the GAF scores of 50, the Board reiterates 
that the veteran's assigned GAF scores are not dispositive of 
the evaluation and must be considered in light of the actual 
symptoms of the veteran's disorder.  Even though the veteran 
had an altercation with a bus driver and has had problems 
with employability in the past, as evidenced by statements 
such as those provided by Dr. Guda in January 1986 and 1998, 
when the veteran was specifically examined in detail for the 
purpose of ascertaining the disabling effects of his service-
connected disability, his problems with alcohol abuse were 
found to be the cause of his problems, not a bipolar 
disorder.  

Given that his symptoms due to bipolar disorder do not 
reflect the kind of problems contemplated by the criteria for 
a higher rating, such as suicidal ideation, obsessional 
rituals, illogical, obscure or irrelevant speech, near-
continuous panic or depression or spatial disorientation, the 
Board finds that the preponderance of the evidence is against 
the claim for an increased rating.  As noted above, the 
veteran has had times when he experienced unprovoked 
irritability or other symptoms suggestive of the criteria for 
a 70 percent rating, but his overall symptomatology is more 
akin to the criteria for a 50 percent rating and consequently 
is best reflected by the currently assigned rating.  
38 C.F.R. § 4.7.

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2007).  The current 
evidence of record does not demonstrate that a bipolar 
disorder has resulted in frequent periods of hospitalization 
or in marked interference with employment.  § 3.321.  It is 
undisputed that the veteran's bipolar disorder has an adverse 
effect on employability, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2007).  
In this case, the very problems reported by the veteran are 
specifically contemplated by the criteria discussed above.  
38 C.F.R. § 4.40.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

TDIU

The veteran contends that he is unemployable as a result of 
his service-connected bipolar disorder, which is his only 
service-connected disability.  Total disability is considered 
to exist when there is any impairment that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) 
(2008).  Total ratings are authorized for any disability or 
combination of disabilities for which the VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 
percent evaluation.  38 C.F.R. § 3.340(a)(2).  

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2008) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  

Here, the veteran is currently service connected for a single 
disability, bipolar disorder, currently evaluated as 50 
percent disabling.  Award of TDIU therefore is not warranted 
based on disability percentages.  38 C.F.R. § 4.16(a).  (See 
the discussion above as to why a greater rating is not 
warranted.)

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service-connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).  

The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of service-connected 
disability, is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, supra.  Moreover, as already noted, 
an inability to work due to non-service-connected 
disabilities or age may not be considered.  38 C.F.R. §§ 
4.14, 4.19.  In making its determination, VA considers such 
factors as the extent of the service-connected disabilities, 
and employment and educational background.  38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

In this regard, the Board notes that the veteran has averred 
that he is unable to work because of a bipolar disorder.  He 
contends that no potential employer will hire him once they 
find out that he has bipolar disorder.  However, the fact 
that he has difficulty obtaining employment is not 
determinative.  As noted above, the ultimate question is 
whether the veteran is incapable of performing the physical 
and mental acts required by employment, not whether he has 
difficulty obtaining employment.  There is no current medical 
evidence that shows that because of his service-connected 
disability he is incapable of performing the physical and 
mental acts required by employment.  To the contrary, in June 
2004, the VA examiner opined that the veteran seemed capable 
of maintaining a job.  The examiner also opined that the 
veteran's inability to get a job was more because he did not 
feel like holding a job, was not able to keep up with showing 
up on time, and did not feel like taking orders from 
authority figures.  The examiner opined that the veteran's 
inability to hold a job had more to do with his alcoholism, 
and had little to do with his mental illness.  The examiner 
did not opine that the veteran could not work because of his 
service-connected bipolar disorder.  The Board notes that the 
veteran told the March 2007 examiner that he could not obtain 
any gainful employment because he always had difficulty 
waking up early in the morning, and he had an upset stomach 
almost every day.  Even the veteran did not say that his 
service-connected bipolar disorder prevented him from 
working.

Dr. Guda provided opinions in 1986 and 1998 that the veteran 
could not work because of psychiatric disability, but even 
Dr. Guda noted that the veteran may in time be able to be 
gainfully employed.  Given the current medical evidence that 
now tends to show that it is not the service-connected 
bipolar disorder that primarily affects employability, and 
because the veteran's GAF scores have tended toward levels 
reflecting moderate vice severe disability, even with his 
alcohol abuse, the Board concludes that the veteran is not 
unemployable due to service-connected psychiatric disability.  

The Board acknowledges that in an August 2006 rating 
decision, the veteran was granted a nonservice-connected 
pension.  The RO granted the nonservice-connected pension 
because of the combination of the veteran's disabilities, to 
include gastroesophageal reflux disease, which prevented him 
from working.  The RO considered the veteran's medical 
information, in addition to his age, educational level, and 
employment history.  The fact that the veteran is receiving a 
nonservice-connected pension is not determinative as to 
whether he is entitled to award of TDIU.  As noted above, to 
obtain an extra-schedular rating under 38 C.F.R. § 4.16(b), 
the Board must evaluate whether there are circumstances in 
the veteran's case, apart from any non-service-connected 
conditions and advancing age.  Van Hoose, 4 Vet. App. at 363.  
In granting the veteran a nonservice-connected pension, the 
RO considered the veteran's non-service-connected disability 
of gastroesophageal reflux disease, in addition to his 
advancing age.  The Board is unable to consider non-service-
connected disabilities and the veteran's advancing age when 
deciding whether to grant TDIU.  There is no probative 
evidence to indicate than an extraschedular rating is 
warranted.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this claim.  A total rating based on 
individual unemployability therefore is not warranted.


ORDER

Entitlement to an increased rating for bipolar disorder is 
denied.

Entitlement to an award of a total disability evaluation 
based on individual unemployability (TDIU) is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


